DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 8, 2022 has been entered.
 Response to Amendment
3.	This office action is responsive to applicant’s amendment filed on 07/08/2022. Claims 1-2, 4-6, 8-18, 20, 20-21 are pending. Claims 1, 20 were amended. Claims 4-6 were withdrawn. Claims 3, 7, 19 were cancelled. Claim 21 was new claim.

Claim Interpretation
4.	Claim 1 recites “A polishing composition comprising:
	10% to 10% by mass of magnetic particles, wherein the magnetic particles consisting of a hard magnetic material, a soft magnetic material, or combination thereof;
	0.01% to 5% by mass of an antioxidant….
	And water
	Wherein ….” (emphasis added).
	According to the MPEP 2111.03, (I) “The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.”.
	According to the MPEP 2111.03 (II), “The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("consisting of" defined as "closing the claim to the inclusion of materials other than those recited except for impurities ordinarily associated therewith"). But see Norian Corp. v. Stryker Corp., 363 F.3d 1321, 1331-32, 70 USPQ2d 1508, 1516 (Fed. Cir. 2004) (holding that a bone repair kit "consisting of" claimed chemicals was infringed by a bone repair kit including a spatula in addition to the claimed chemicals because the presence of the spatula was unrelated to the claimed invention). A claim which depends from a claim which "consists of" the recited elements or steps cannot add an element or step.
When the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, there is an "exceptionally strong presumption that a claim term set off with ‘consisting of’ is closed to unrecited elements." Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 831 F.3d 1350, 1359, 119 USPQ2d 1773, 1781 (Fed. Cir. 2016) (a layer "selected from the group consisting of" specific resins is closed to resins other than those listed). However, the "consisting of" phrase limits only the element set forth in that clause; other elements are not excluded from the claim as a whole.” (emphasis added). 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1-2, 8-18, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. (US 2010/0313907 A1 in view of Li et al. (US 2013/0005149 A1) along with evidence references cited below:
	Hard Magnetic Materials via https://www.electrical4u.com/hard-magnetic-materials/ 
	Soft magnetic Materials via https://www.electrical4u.com/soft-magnetic-materials/ 

Regarding to claim 1, Sinha discloses a polishing/cleaning composition comprising:
0.1 to 30 % by weight, or 20% to 30% by weight, or 10% to 30% by weight, or 1% to 10% by weight of magnetic particles (22) wherein the magnetic particles consisting of a hard magnetic material, a soft magnetic material (abstract, [0021] [0023]-[0026], [0032], [0054]; See evidence reference: Hard Magnetic Materials and/or Soft Magnetic Materials as cited above; Note: 30% by weight or 20% by weight or 10% by weight read on applicant’s range of “10% to 80%”);
0.1% to 10% by weight, or 0.5% to 6% by weight of an additive, wherein the additive includes antioxidant for suppressing oxidant of the magnetic particles (paragraph 0035);
Water (paragraph [0018]).
	Regarding to claim 1, Sinha fails to disclose the antioxidant is at least one of an alkenyl succinic acid derivative, a bipyridine derivative, a phenanthroline derivative, a triazole derivative, a benzotriazole derivative, and an amine having no carbon-carbon multiple bond in a molecule; and
wherein the amine having no carbon-carbon multiple bond in a molecule includes a compound represented by Formula (6), (7), (8), or (9).
However, Sinha clearly teaches to use antioxidants (paragraph 0035).  Li discloses that antioxidant is selected from a group consisting of benzotriazole, 1,2, 4-triazole, 1,2,3 triazole (paragraph 0051-0053, read on applicant’s limitation “a triazole derivative, a benzotriazole derivative”).   
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sinha in view of Li by using antioxidants selected from the group consisting of triazole derivative and benzotriazole derivative and because equivalent and substitution of one for the other would produce an expected result.  
Regarding to claim 2, Sinha discloses the composition further comprises non-magnetic abrasive particles (paragraph [0023]-[0024)).  Li also teaches the composition comprises non-magnetic abrasive particles ( See paragraph 0006).
Regarding to claim 8, Sinha discloses the magnetic particles contains at least one of iron (Fe), nickel (Ni) and cobalt (Co) (paragraph [0024]).
Regarding to claims 9-10, Sinha discloses the composition having a pH of about 3-11 (paragraph 0018; Note: pH = 11 is within applicant’s range of “pH of 5 to 12” in claim 9 and “pH of 7 to 12) in claim 10.
Regarding to claim 11, Sinha does not explicitly disclose an oxidant. Therefore, Sinha implicitly discloses the concentration of oxidant is 0 mol/L (read on applicant’s limitation of “a concentration of 0.0005 mol/L”).
Regarding to claim 12, Sinha discloses applying a magnetic field to the polishing composition to form a magnetic cluster that contains the magnetic particles and bringing the magnetic cluster into contact with the object to be polished, to polish the object to be polished (abstract, paragraph [0041]-[0051, Fig 4-7; Note, the substrate surface (28) is non-planar (Fig 4; Sinha’s claim 22) and is smooth or planar at the end of the process ( Fig 6)).
Regarding to claim 13, Sinha discloses the object to be polished contains at least one of an alloy and metal oxide (paragraph [0040], [0058)).
Regarding to claim 14, Sinha discloses the object to be polished contains at least one of titanium alloy (paragraph 0040, 0058).
Regarding to claim 15, Sinha discloses the object to be polished contains at least one of silicon oxide (paragraph 0040, 0058-0059).
Regarding to claim 16, Sinha discloses the object to be polished has a part including a surface formed of a metal oxide and the other part formed of an alloy (See paragraph [0040], [0058]-[0059)]).
Regarding to claim 17, Sinha discloses the polishing composition is produced by mixing a first component containing the magnetic particles and a second component containing the water before polishing the object to be polished, the produced polishing composition is used to polish the object to be polished (paragraph [0018], [0023]-[0025], [0044], Fig 4-6).
Regarding to claim 18, Sinha discloses a method for producing the polishing composition of claim 1 comprising:
Mixing a first component containing the magnetic particles and a second component containing water to obtain a mixture of the first component and the second component (paragraph 0018, 0023-0024);
Wherein antioxidants is (i) present is the first component, the second component; (ii) added the mixture to the first component and the second component (paragraph 0035)
Regarding to claim 20, Sinha discloses the magnetic particles consist of rare earth metals, iron (Fe), nickel (Ni) and cobalt, oxide thereof, nitride thereof or alloy thereof (paragraph [0025]).
Regarding to claim 21, Sinha discloses the magnetic particles consisting of ferromagnetic particles, paramagnetic particles, or combination thereof (See paragraph 0021).
Response to Arguments
7.	Regarding to previous ground of rejection under 35 U.S.C 103 as being obvious over Yang (US 2006/0118760) in view of Steingrover (US 208/0216709), the applicants stated:
“Applicant amended claim 1 to recite, in relevant part, "A polishing composition comprising: 10% to 80% by mass of magnetic particles, wherein the magnetic particles consist of a hard magnetic material, a soft magnetic material, or a combination thereof; 0.01% to 5.0% by mass of an antioxidant for suppressing oxidation of the magnetic particles, wherein the antioxidant is at least one of an alkenyl succinic acid derivative, a bipyridine derivative, a phenanthroline derivative, a triazole derivative, a benzotriazole derivative, and an amine having no carbon-carbon multiple bond in a molecule; and water ...." Yang and Steingrover fail to teach or suggest such polishing compositions, comprising magnetic particles consisting of hard magnetic materials, soft magnetic materials, or combinations thereof, and an antioxidant, at the recited concentration ranges. 
For instance, the Office Action cites Yang for allegedly disclosing magnetic particles. However, Yang only discloses magnetic particles distributed inside of abrasive particles. 
"[M]agnetized materials can be placed on the surface of the particle's inner portion, as shown  in FIG. 4C, within the inner portion as shown in FIG. 4B or distributed in the whole particle body, as shown in FIG. 4A. The magnetized particles naturally distribute themselves evenly  within the particle of FIGS. 4A-4C, and prevent scratches caused by the abrasive aggregation." Yang,  ¶ [0050]; FIGS. 4A-4C. Thus, the magnetic particles of Yang do not "consist of a hard magnetic material, a soft magnetic material, or a combination thereof," as recited in amended 
claim 1. Instead, Yang's magnetic particles are further combined with abrasive particles, effectively imparting magnetic behavior to the combination. 
Further, as acknowledged in the Advisory Action dated July 1, 2022, Yang fails to teach 
or suggest any concentration for the magnetic particles, let alone "10% to 80% by mass," as recited in amended claim 1.”
	The applicant’s amendment along with the remarks were persuasive.  Thus, the examiner withdrawn the previous ground of rejection under 35 U.S.C 103 as being obvious over Yang (US 2006/0118760) in view of Steingrover (US 208/0216709)
	Regarding to previous ground of rejection under 35 U.S.C 103 as being obvious over as Sinha (US 2010/0313907 A1) in view of Angst (US 2009/0239777), evidenced by "Ethylenediamine" (Wikipedia) and "Fuel Antioxidant" (Wikipedia), the applicant stated:
	“The Office Action cites Sinha for disclosing a cleaning composition comprising magnetic 
particles. See Office Action, at 9 (citing Sinha,    [0023]-[0026], [0032], [0054]). Indeed, 
Sinha discloses a cleaning composition that may include "magnetic particles ... typically 
composed of a ferromagnetic, paramagnetic, or superparamagnetic material combined with 
and/or coated with a material that is functionalized to have surface functional reactive groups to bind with or repel contaminants on the surface of the substrate." Sinha,   [0021] (emphasis 
added). Thus, the magnetic particles of Sinha include a "core particle ... surface coated with a 
polymeric material that provides surface reactive functional groups," e.g., "for covalent coupling to contaminant materials." Id.   [0023]-[0024] (emphasis added). This is because the magnetic particles of Sinha are intended to repel or bind surface contaminants to clean a polished surface. 
On the other hand, the polishing compositions of the present claims comprise "10% to 
80% by mass of magnetic particles, wherein the magnetic particles consist of a hard magnetic 
material, a soft magnetic material, or a combination thereof," which allow "applying a magnetic field to the polishing composition to form a magnetic cluster that contains the magnetic particles and bringing the magnetic cluster into contact with the object to be polished, to polish the object to be polished." Specification,   [0007] (emphases added). Therefore, regardless of whether Sinha discloses any magnetic particles, at any particular concentrations, any such discussion in Sinha has no bearing on the compositions of the present claims, which include magnetic particles consisting of "hard magnetic material, a soft magnetic material, or a combination thereof," which are used in a different manner, to achieve a different purpose from that described in the prior art. 
For this reason alone, Sinha and Angst fail to render obvious any of the pending claims. 
Moreover, the Office acknowledges that Sinha fails to disclose the recited antioxidant. 
So the Office Action cites Angst for disclosing antioxidants recited in claim 1. See Office Action, at 9-10. However, Angst only concerns a "cleaning composition and process for 
cleaning post-chemical mechanical polishing (CMP) residue and contaminants from a 
microelectronic device having said residue and contaminants thereon." Angst, Abstract. 
Accordingly, the cleaning compositions of Angst are "substantially devoid of ... abrasive 
material." Id.    [0063], [0089]. Thus, one of ordinary skill in the art would not have looked to 
Angst, which concerns abrasive-free cleaning compositions, for any guidance regarding 
antioxidants for magnetic particles in a polishing composition "comprising: 10% to 80% by mass 
of magnetic particles, wherein the magnetic particles consist of a hard magnetic material, a soft 
 magnetic material, or a combination thereof; [and] 0.01% to 5.0% by mass of an antioxidant for 
suppressing oxidation of the magnetic particles," as recited in claim 1. 
For at least this additional reason, the cited references fail to render obvious the subject 
matter of claim 1, and Applicant respectfully requests reconsideration and withdrawal of the 
rejection.”
	The applicant’s argument that Augst teaches the cleaning compositions of Angst are "substantially devoid of ... abrasive material” is persuasive, but is moot in view a new ground of rejection as discussed above using new cited prior art Li et al. (US 2013/0005149).  
The examiner disagrees with  applicant’s characterization that Sinha fail to teaches the limitation “10% to 80% by mass of magnetic particles, wherein the magnetic particles consisting of hard magnetic material, a soft magnetic material, or a combination thereof”.  In paragraph [0023] Sinha discloses “In embodiments of the invention, the magnetic particles can be composed of a magnetic material dispersed in a polymer matrix that includes ligands or reactive functional groups presented on the surface of the magnetic particle such that binding moieties are available for interaction with a target contaminate(s)”.  In paragraph [0031], Sinha discloses “In other embodiments of the invention, the magnetic particles can be formed without ligands or reactive functional groups”.  In paragraph [0021] and [0025], Sinha discloses a specific example of soft magnetic material (such as paramagnetic) and hard magnetic material (such as permanent magnet including example rare earth magnets NdFeB).  In paragraph [0034], Sinha discloses to use 0.1 to 30 % by weight, or 20% to 30% by weight, or 10% to 30% by weight, or 1% to 10% by weight of magnetic particles (22). In paragraph [0046] and Figure 2, Sinha discloses the magnetic particles both unbound, non-conjugated magnetic particles (22).  It is clear from the record that Sinha teaches to use 0.1 to 30 % by weight, or 20% to 30% by weight, or 10% to 30% by weight, or 1% to 10% by weight of magnetic particles (22), wherein the magnetic particles consisting of hard magnetic material, a soft magnetic particles or a combination thereof.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713